Bell, Justice,
concurring specially. On' proper construction of *510the petition, it does not appear that the service station is situated in a section that is exclusively or primarily residential; and for this reason I concur in the judgment without committing myself at this time as to whether the same conclusion would be proper in other circumstances. As to that matter, the petition alleges as follows: "“The defendant’s place of business is located on Bellvue Avenue, Dublin, Ga., and in an area that is a residential district and is the only business keeping open all night in this section of the city. The block in which this business is located extends from Monroe Street on the east to Church Street on the west, Bellvue Avenue on the south to Gaines Street on the north. Fronting on Bellvue Avenue in this block are the defendant’s place, two other filling-stations, a laundry depot, but not a laundry and no laundry work done there, two residences, and an apartment-house with ten apartments therein. On the Monroe Street side of this block is a boarding-house and a dwelling; on the Church Street side are two dwellings; and on the north side of the block, which is approximately 325 feet from Bellvue Avenue, are five dwellings. There is no business conducted in this block during late hours of the night. The other two filling-stations close in the early part of the night.” On the same street and within the same block, there are, according to the allegations, only two residences, an apartment-house, a laundry depot, and two other filling-stations. Elsewhere in the petition it is stated that there is a large first-class hotel across the street, with eighteen front rooms. As to whether other businesses are conducted within the hotel building, as is not uncommon with the larger hotels, the petition is silent. It does allege that the business complained of is the only business keeping open all night in this section of the city. Whether the blocks adjoining the one above described, on the same avenue, are given over to residences or to business, is not shown; but it affirmatively appears from the petition that the location of the defendant’s business is not in a residential district, although a general statement to the contrary is made. This weakness in the petition could not be cured by proof, whatever the evidence may have been. In the circumstances, as far as the judge could properly go would be to enjoin the making of unusual and unnecessary noises; but the injunctive order granted was not so limited.